Citation Nr: 1413518	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, including as secondary to service-connected psychiatric disorder.  

3.  Entitlement to service connection for a gastrointestinal disorder (GI), to include gastroesophageal reflux (GERD) and hiatal hernia, including as secondary to service-connected psychiatric disorder.  

4.  Entitlement to service connection for fibromyalgia, including as secondary to service-connected psychiatric disorder.  

5.  Entitlement to service connection for sexual dysfunction, including as secondary to service-connected psychiatric disorder.  

6.  Entitlement to service connection for a bilateral foot disability, to include Athlete's foot.  

7.  Entitlement to service connection for a back disability, including as secondary to service-connected bilateral foot disability.  

8.  Entitlement to service connection for bilateral hearing loss.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, for a low back disability, for bilateral hearing loss and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A sleep disorder, to include sleep apnea, did not have its onset in service and was not caused or aggravated by service.  

2.  A GI disorder, to include GERD and hiatal hernia, has not been shown during the pendency of the claim.  

3.  Fibromyalgia has not been shown during the pendency of the claim.  

4.  Sexual dysfunction has not been shown during the pendency of the claim.  

5.  A bilateral foot disability, to include Athlete's foot, has not been shown during the pendency of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for service connection for a GI disorder, to include GERD and hiatal hernia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

4.  The criteria for service connection for sexual dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

5.  The criteria for service connection for a bilateral foot disability, to include Athlete's foot, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An October 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently adjudicated in the June 2009 rating decision.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 369 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Written statements from the Veteran, his roommate and his daughter are also of record.  

Although a November 2007 VA treatment record reflects Social Security Administration (SSA) disability benefits were awarded to the Veteran for chronic obstructive pulmonary disease, the SSA records are not pertinent to the claims of service connection for a sleep disorder, a GI disorder, fibromyalgia, sexual dysfunction and a bilateral foot disability and the Veteran has not alleged that the records are relevant.  VA is not obligated to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  

The Veteran was not afforded VA examinations to evaluate his claimed disabilities for service connection for a GI disorder, fibromyalgia, sexual dysfunction, and a bilateral foot disability, because there is no evidence of in-service incurrence, current diagnoses or treatment, or history of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claimed disability for service connection for a sleep disorder, to include sleep apnea, while there is evidence of a current sleep apnea disability, the evidence does not indicate that the claimed disability may be associated with an event, injury, or disease in service or with any psychiatric disorder as alleged, other than the Veteran's assertions in this regard.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

For these reasons, the Board declines to afford the Veteran VA examinations or obtain medical opinions for the service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. At 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Sleep Disorder, to Include Sleep Apnea

The Veteran contends that his diagnosed sleep apnea is either directly a result of his service or is a result of his psychiatric disorder.  

The Veteran's September 1972 report of medical history shows he gave a history of frequent trouble sleeping.  It was noted that he had insomnia, but also that he got 12 hours of sleep a night.  Service treatment records reflect no evidence of complaints, treatment, or diagnoses of a sleep disorder, including sleep apnea.  The October 1974 discharge medical examination report shows clinical evaluation was normal in all categories.  

Post-service VA treatment records reflect that the Veteran gave a history of sleep apnea as early as November 2005.  A December 2005 treatment record indicates he had been diagnosed with sleep apnea 6 months before.  A February 2006 portable monitoring test revealed evidence of mild obstructive sleep apnea (OSA).  However, during a December 2006 sleep study, the Veteran was unable to achieve sleep and no diagnosis could be made on the basis of the study.  Subsequent treatment records show diagnoses of sleep apnea.  

To the extent the Veteran asserts a causal relationship between a sleep disorder, including diagnosed sleep apnea and his service, or to his psychiatric disorder, an etiological opinion is not a question that can be competently answered by him as a lay person; such falls far outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Veteran's statements are not competent evidence regarding the etiology of his sleep apnea, the Board need not address credibility.  

The claim file, in fact, contains no competent medical evidence etiologically linking the Veteran's diagnosed sleep apnea to his diagnosed psychiatric disorder, his service, or any incident therein.  

The preponderance of the evidence is against the claim for service connection for a sleep disorder, to include sleep apnea, there is no doubt to be resolved; and service connection for sleep apnea is not warranted. 

GI Disorder, Fibromyalgia, Sexual Dysfunction, and Bilateral Foot Disability

The Veteran contends that he currently has a GI disorder, fibromyalgia, sexual dysfunction and bilateral foot disability that are either directly a result of his service or are a result of his psychiatric disorder.  

While the Veteran is competent to report his symptoms, clinical diagnoses of GI disorders, fibromyalgia, sexual dysfunction and a bilateral foot disability are not questions that can be competently answered by the Veteran as a lay person; such falls far outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the Veteran's statements are not competent evidence, the Board need not address credibility.  

Service treatment records reflect no evidence of complaints, treatment, or diagnoses of any GI disorder, fibromyalgia, or sexual dysfunction.  

Service treatment records further reflect the Veteran complained of pain in his right Achilles tendon in October 1972, diagnosed as boot irritation of a scar.  A November 1973 record shows treatment for a diagnosed right ankle sprain and treatment for diagnosed Athletes foot of the right foot in February 1974.  There is no evidence of subsequent complaints, findings, treatment or diagnoses of foot or ankle disabilities.  

The October 1974 discharge medical examination report shows clinical evaluation was normal in all categories.  

Post-service VA treatment records show the Veteran gave a 2-month history of intermittent abdominal pain that was attributed to an enlarged liver secondary to fatty infiltration and elevated SGPT.  An October 2006 treatment record shows a diagnosis of hepatomegaly consistent with cirrhosis, fatty infiltration or chronic hepatitis.  

There is no objective evidence of any complaints, findings, treatment or diagnosis of any GI disorder.  

The preponderance of the evidence is against the claim for service connection for a GI disorder, to include GERD and hiatal hernia; there is no doubt to be resolved; and service connection for a GI disorder, to include GERD and hiatal hernia, is not warranted.

Post-service VA treatment records show the Veteran complained of foot edema and joint pain on one occasion, in June 2007, with no findings or diagnoses.  There is no objective evidence of any subsequent complaints, findings, treatment or diagnosis of fibromyalgia.   

The preponderance of the evidence is against the claim for service connection for fibromyalgia; there is no doubt to be resolved; and service connection for fibromyalgia is not warranted.  

Post-service treatment records show no complaints, findings, treatment or diagnoses of any sexual dysfunction.  In fact, a November 2007 VA treatment record noted the Veteran was sexually active and did not use Viagra.  There is no objective evidence of any complaints, findings, treatment or diagnosis of sexual dysfunction.  

The preponderance of the evidence is against the claim for service connection for sexual dysfunction; there is no doubt to be resolved; and service connection for sexual dysfunction is not warranted.  

As there is no evidence of a current GI disorder, fibromyalgia, or sexual dysfunction, the claim for service connection as secondary to a psychiatric disorder for these disabilities need not be addressed.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Although post-service treatment records show the Veteran complained of foot edema on one occasion in June 2007, there is no objective evidence of any subsequent complaints, findings, treatment or diagnoses of a bilateral foot disability.  

The preponderance of the evidence is against the claim for service connection for a bilateral foot disability, to include Athlete's foot; there is no doubt to be resolved; and service connection for a bilateral foot disability is not warranted.  








ORDER

Service connection for a sleep disorder, to include sleep apnea, is denied.  

Service connection for a GI disorder, to include GERD and hiatal hernia, is denied.  

Service connection for fibromyalgia is denied.  

Service connection for sexual dysfunction is denied.  

Service connection for a bilateral foot disability, to include Athlete's foot, is denied.  


REMAND

The Veteran and his attorney contend that he should be provided VA examinations to determine the etiology of his disabilities.  

Regarding the claim for service connection for a psychiatric disorder, to include PTSD and depression, the Veteran contends that his current psychiatric disorder is a result of his service.  He further contends that his current mental disorder is a result of several in-service traumatic experiences.  

Service treatment records reflect no complaints, findings, treatment or diagnoses associated with any psychiatric disorder.  

Post-service treatment records reflect the Veteran participated in a substance abuse program at a correctional institution from March 1993 to October 1994.  He was assessed with insomnia as early September 2004 and with anxiety and substance abuse in October 2005.  A March 2007 treatment records shows a diagnosis of rule out major depressive disorder and a November 2007 treatment record notes that he had depression.  

A November 2008 VA screening for PTSD was negative, while a screening for depression was positive.  There is no formal PTSD diagnosis and no medical opinion of record linking his diagnosed depression or anxiety to his service or any incident therein.  

The Veteran contends that his current low back disability is a result of his service.  He contends that he was treated for a back injury in service.  He also attributes his current low back disability to heavy lifting in service as a supply clerk and to two auto accidents in service.  

Service treatment records reflect treatment for a diagnosed lumbosacral strain in April 1974.  

VA treatment records reflect the Veteran reported he developed low back pain immediately after he fell during a syncopal episode in November 2005.  Subsequent treatment records show ongoing complaints of low back pain.  

There is no medical opinion of record linking his low back pain to his service.  

The Veteran contends that he currently has bilateral hearing loss that is a result of his exposure to acoustic trauma in service.  He contends that he was exposed to loud noise from aircraft as his job was on the flight line and that he was also exposed to acoustic trauma from rifles on the firing range.  He is competent to report that he was exposed to loud noises in service and has experienced bilateral hearing loss since service.  

The Veteran's DD 214 shows that his military occupational specialty was as an inventory control clerk and that he had received a rifle marksman badge.  

Service treatment records show no complaints, findings, treatment or diagnoses of bilateral hearing loss.  Although the October 1974 audiometric results do not show objective evidence of bilateral hearing loss as defined by VA, there is an upward shift of the threshold at 500 decibels, when compared to the September 1972 induction examination test results.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

VA examinations and medical opinions under the duty to assist are needed to decide the claims for service connection for a psychiatric disorder, a back disability, and bilateral hearing loss.  38 U.S.C.A. § 5103A (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records since December 2008 have not been associated with the Veteran's claim file.  

The issue of TDIU is inextricably intertwined with the Veteran's service connection claims.  38 C.F.R. §§ 3.340, 4.16.  Therefore, the issue may not be resolved until the service connection issues are fully addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since December 2008 from the Cleveland, Ohio, VAMC.  

2.  Schedule the Veteran for a VA mental disorders examination by an appropriate professional.  

The entire claim file (i.e., both the paper claim file and any medical records contained in Virtual VA and VBMS) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to provide a diagnosis of any psychiatric disorder and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's military service.  

If the examiner determines that the Veteran meets the criteria for a PTSD diagnosis, the alleged stressors the diagnosis is based on must be identified.  

A complete rationale for all opinions expressed must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the current nature and etiology of any back disability found to be present.  

The entire claim file (i.e., both the paper claim file and any medical records contained in Virtual VA and VBMS) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed and associated with the paper claim file so they can be available to the examiner for review.  

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability is related to service or the documented in-service lumbosacral strain. 

A complete rationale for all opinions expressed must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Schedule the Veteran for a VA audiological examination by an appropriate professional.  The entire claim file (i.e., both the paper claim file and any medical records contained in Virtual VA and VBMS) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss, if found, is related to service.  The VA examiner must comment on the September 1972 and October 1974 audiogram results and must discuss the Veteran's history of in-service noise exposure.

A complete rationale for all opinions expressed must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  After any further development required, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


